DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21 and 23 have been amended.
Claims 1-6, 9-15 and 17-23 are pending in the application and are presented to be examined upon their merits.


Examiner’s Comments
Intended Use
MPEP 2103 IC
Claim 1 recites, “...wherein... memory that causes the processor to: instruct...: receive...,
estimate...; generate...; instruct...;
Claims 1 and 11 recite, “generate...,wherein the virtual token is valid for multiple usages for a
predetermined amount of credit...”
Claim 2 recites, “ searching...to /ook for...”
Claim 6 recites,”...to purchase the at least one item...”
Claim 12 recites, “...the DOM to look for...”
Claim 22 recites, “...wherein...valid for multiple usages..”
Claims 23 recites, “receiving...a plurality of rules for determining...”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question asto its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 | C]

Not Positively Recited
Claim 1 recites, “instruct a web browser extension software, running within a web browser
application hosted on a computing device associated with a user,...generate a virtual token, associated
with the at least one use account,…wherein the virtual token is valid... one item
associated....instruct...computing device associated with the user..
Claims 6 and 11 recites, “... wherein the predetermined amount of credit is sufficient to purchase
the at least one item, the estimated tax and shipping fees, and a predetermined buffer amount.”
Claim 10 and 19 recites, “...the virtual token is saved in a recent history of a user device.”
“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)





Functional Language
MPEP 2114

Claim 2 recites, “The system according toclaim 1, wherein the at least one processor is configured
to identify the first element in the DOM...”
Claim 4 recites, “...wherein the at least one processor is further configured to: identify a second
element in a uniform resource locator (URL) of the webpage; and determine, based on the first element
and the second element, that the webpage is configured to accept payments.”
Claim 6 recites, “wherein the at least one processor is further configured to estimate tax and
shipping fees...”
Claims 9 and 10 recite, “wherein the at least one processor is configured to inject the
information...”
Claim 14 recites, “...the webpage is configured to accept payments...”
Claim 23 recites, “...the webpage is configured to accept payments.”
“The recitation of the functional limitation of the claimed invention does notserverto differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]
Non-Functional Descriptive Material
MPEP 211.05 I-III

Claim 2 recites, “wherein the at least one processor is configured to identify the first element in
the DOM by searching through input fields in the DOM to look for certain tags, attributes, names, styles,
naming patterns, placeholders, text, numbers, or any combination thereof.
Claim 5 recites, “... wherein the virtual token comprises a virtual credit card corresponding to
the user account, wherein the virtual credit card comprises a credit card number, an expiration date,
and a card verification value.”

Claim 12 recites, “wherein identifying the first element in the DOM comprises searching through
input fields in the DOM to look for certain tags, attributes, names, styles, naming patterns, placeholders,
text, numbers, or any combination thereof.”
Claim 15 recites, “wherein the virtual token comprises a virtual credit card corresponding to the
user account, wherein the virtual credit card comprises a credit card number, an expiration date, and a
card verification value.”
“where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which itis stored, the limitations will not differentiate the claims from the prior art.” See in re Gulac, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims from the prior art.” See in re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Lack of Algorithm
MPEP 2161.011

Claim 1 recites, “ causes processor to: ...identify a first element in a document model (DOM)...” According to the specification, “[{/3] A system is disclosed that includes a processing system and a memory system. The processing system includes one or more processors. The memory system includes one or more computer-readable media that contain instructions that, when executed by the processing system, cause the processing system to perform operations. The operations include detecting a loading of a webpage including a document object model (DOM). The operations also include analyzing the DOM to identify a first element in the DOM. The operations also include determining, based on the first element, that the webpage is configured to accept payments. The operations also include receiving, from a provider server, a virtual token which corresponds to a user account. The operations also include injecting information from the virtual token into one or more account number fields on the webpage. [4] A non-transitory computer-readable medium is also disclosed. The medium stores instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations. The operations include detecting a loading of a webpage includes a document object model
(DOM). The operations also include searching the DOM to identify a first element indicating that the
webpage accepts payment information. The operations also include requesting, from a provider server, a
virtual token which corresponds to a user account in response to identifying the first element. The
operations also include receiving the virtual token from the provider server in response tothe requesting.
The operations also include automatically placing the virtual tokeninto one or more fields for the payment
information in the webpage. [16] FIG. 1 is a diagram illustrating an example of a system 100 for
automatically identifying a checkout webpage and injecting a virtual token, consistent with certain
disclosed embodiments.””[19]... In one embodiment, the term "checkout" in the URL 200 may be
examples of one such element, and the plug-in or extension 124 may determine that the URL 200 is linked
toa checkout webpage in response to identifying this element.”

The above recited details simply restate the functions recited in the claim and/or does not allow
one of ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm
or steps/procedure for performing the computer function are not explained at all or are not explained in
a sufficient detail (simply restating the function restated inthe claimis not necessarily sufficient). In other
words, the algorithm or steps/procedures taken to perform the functions must be described with
sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the
function to be performed. See MPEP 2163.02 and 2181, subsection IV.
operations. The operations include detecting a loading of a webpage includes a document object model
(DOM). The operations also include searching the DOM to identify a first element indicating that the
webpage accepts payment information. The operations also include requesting, from a provider server, a
virtual token which corresponds to a user account in response to identifying the first element. The
operations also include receiving the virtual token from the provider server in response tothe requesting.
The operations also include automatically placing the virtual tokeninto one or more fields for the payment
information in the webpage. [16] FIG. 1 is a diagram illustrating an example of a system 100 for
automatically identifying a checkout webpage and injecting a virtual token, consistent with certain
disclosed embodiments.””[19]... In one embodiment, the term "checkout" in the URL 200 may be
examples of one such element, and the plug-in or extension 124 may determine that the URL 200 is linked
to a checkout webpage in response to identifying this element.”
The above recited details simply restate the functions recited in the claim and/or does not allow
one of ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm
or steps/procedure for performing the computer function are not explained at all or are not explained in
a sufficient detail (simply restating the function restated in the claim is not necessarily sufficient). In other
words, the algorithm or steps/procedures taken to perform the functions must be described with
sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the
function to be performed. See MPEP 2163.02 and 2181, subsection IV.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Ganon et al(US 2017/0180343).
As per claims 1:
A system (FIG. 1), comprising:
A memory (FIG. 2)(210); and At least one processor (FIG. 2}(208)
wherein the at least one processor is configured to execute code stored in memory that causes
the processor to:
[1]   identify a first element in a document object model (DOM) in a webpage (FIGs. 6A-E) [10099];
[2] determine, based on the first element, that the webpage is configured to accept payments
that are associated with the webpage [410100];

[3] inject information from a virtual token corresponding to a user account into at least
one account number field on the webpage (FIG. 6E)(614)[10107];
[3A] wherein the virtual token is valid for multiple usages [10077], [0092]
[4] wherein the virtual token is bound to one particular merchant [0108-40109]
[5] wherein the virtual token is associated with a predetermined amount of credit in the user
account that is sufficient to purchase at least one item [0071], [10077]; and
[6] wherein the virtual token is valid for a predetermined time period after the webpage
is determined to accept payments. [0077]

As per claims 2:
The system according to claim 1, wherein the at least one processor is configured to identify the first
element in the DOM by searching through input fields in the DOM to look for certain tags,
attributes, names, styles, naming patterns, placeholders, text, numbers, or any combination thereof.
[0084]

As per claim 3:
The system according to claim 1, wherein the first element comprises a placeholder in the DOM
corresponding to a 16-digit number [0114]

As per claims 4:
The system according to claim 1, wherein the at least one processor is further configured to:
identify a second element in a uniform resource locator (URL) of the webpage; and determine, based on
the first element and the second element, that the webpage is configured to accept payments. [Abstract],
[0003], [007[-[0010]

As per claims 5:
The system according to claim 1, wherein the virtual token comprises a virtual credit card corresponding
to the user account, wherein the virtual credit card comprises a credit card number, an expiration
date, and a card verification value. [0027]


As per claims 9:
The system according to claim1, wherein the at least one processor is configured to inject the information
from the virtual token into the at least one account number field simultaneously with loading the
webpage. [10009]

As per claims 10:
The system according to claim1, wherein the at least one processor is configured to inject the information
from the virtual token into the at least one account number field simultaneously with loading the
webpage when the virtual token is saved in a recent history of a user device. [0099]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692